DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2022 and 10/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Copies of the foreign references and the non-patent literature listed in the information disclosure statement submitted on 10/08/2021 are found in the Parent Application File Wrapper, 16/520180. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2008187819 A – Translation Attached) in view of Hirosawa (US 2020/0056821).
Regarding claim 1, Kobayashi teaches a three-phase electronic control unit (ECU) (Figure 1 Components 4-7) for controlling a vapor compression system for climate control (Figure 1; Translation Paragraph 0001 “The present invention relates to a protection device for a three-phase motor that drives a compressor such as an air conditioner”; Translation Paragraph 0025 outlines how the circuit drives a compressor at the set temperature) the three-phase ECU comprising: an input power interface configured to interface with a three-phase alternating current (AC) power supply (Figure 1 Component 1) to receive a plurality of phases (Figure 1 Components R, S and T) of three-phase AC input power from the AC power supply (Figure 1 Component 1 is the input interface that receives and outputs the three phases from the AC power source; Translation Paragraph 0019); wherein the three-phase ECU is configured to: receive a plurality of phases of the three-phase AC input power (Figure 1 Components 4-7 receives the three phases through Component 4); and selectively activate a plurality of relays (Figure 1 Components 41 and 42) to provide a corrected plurality of phases to a three-phase component of the vapor compression system (Figure 1 Component 6 controls the relays 41 and 42 to be open and closed and thus controls and corrects the phases that are sent to the motor, Component 2), the corrected plurality of phases based at least in part on the received plurality of phases (Figure 1 Component 5 receives the plurality of phases and provides a feedback signal to Component 6 which controls the relays according to the results obtains from Component 5; Translation Paragraphs 0019 and 0024-0028).
Kobayashi does not teach a rectifier circuit configured for producing direct current (DC) power from the three-phase AC input power.
Hirosawa teaches a control unit (Figure 1 Component 50 which is further seen in detail in Figure 3A and Figure 6 shows some components found within Component 50) for a vapor compression system for climate control (Figures 1-6), the control unit comprising: an alternating current (AC) power supply outputting an AC input power (Figure 6 Component 101); a rectifier circuit configured for producing direct current (DC) power from the three-phase AC input power (Figure 6 Component 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Hirosawa. The advantage of this design is that by providing a rectifier and an inverter as taught by Hirosawa, the system becomes a DC inverter air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Regarding claim 2, Kobayashi and Hirosawa teach all the limitations of claim 1. Kobayashi does not teach wherein the rectifier circuit is configured to output a DC voltage supply configured at least one of: a 3.3VDC voltage supply, a 6VDC voltage supply, a 12VDC voltage supply, and a 24VDC voltage supply.
Hirosawa teaches a control unit (Figure 1 Component 50 which is further seen in detail in Figure 3A and Figure 6 shows some components found within Component 50) for a vapor compression system for climate control (Figures 1-6), the control unit comprising: an alternating current (AC) power supply outputting an AC input power (Figure 6 Component 101); a rectifier circuit configured for producing direct current (DC) power from the three-phase AC input power (Figure 6 Component 102) wherein the rectification circuit is configured to output a 280VDC voltage supply (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Hirosawa. The advantage of this design is that by providing a rectifier and an inverter as taught by Hirosawa, the system becomes a DC inverter air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 
Kobayashi and Hirosawa in combination do not teach wherein the rectification circuit is configured to output a 3.3VDC voltage supply, a 6VDC voltage supply, a 12VDC voltage supply, and a 24VDC voltage supply. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Hirosawa and incorporate having a rectifier that outputs a lower voltage for purpose of providing power to components within the system that require less power thus saving space and power consumption by not having to bring in another voltage source.

Regarding claim 4, Kobayashi and Hirosawa teach all the limitations of claim 1. Kobayashi further teaches a phase correction circuit, wherein the phase correction circuit comprises the plurality of relays (Figure 1 Component 4).

Regarding claim 5, Kobayashi and Hirosawa teach all the limitations of claim 1. Kobayashi further teaches wherein the plurality of phases (Figure 1 Component R, S and T) includes a first phase (Figure 1 Component T), a second phase (Figure 1 Component S), and a third phase (Figure 1 Component R), and wherein the plurality of corrected phases includes: the first phase (Figure 1 Component T; Component T is shown to go to the output without going through Components 41 and 42); a corrected second phase corresponding to the second phase (Figure 1 Component S is corrected based on the closure of either relay 41 or 42 thus being corrected); and a corrected third phase corresponding to the third phase (Figure 1 Component R is corrected based on the closure of either relay 41 or 42).

Regarding claim 6, Kobayashi and Hirosawa teach all the limitations of claim 5. Kobayashi further teaches wherein to provide the corrected plurality of phases to the three-phase component of the vapor compression system, the three-phase ECU is configured to: receive the corrected second phase and the corrected third phase (Figure 1 Component 5 feeds the values to Component 6); and selectively provide, via the plurality of relays, the corrected second phase and the corrected third phase to the three-phase component of the vapor compression system (Figure 1 Component 6 controls the relays to output the corrected phases to Component 2).

Regarding claim 7, Kobayashi and Hirosawa teach all the limitations of claim 5. Kobayashi further teaches wherein the three-phase component of the vapor compression system includes a compressor (Figure 1 Component 2; Translation Paragraph 0001 “The present invention relates to a protection device for a three-phase motor that drives a compressor such as an air conditioner”), and wherein to provide the corrected plurality of phases to the three-phase component of the vapor compression system, the three-phase ECU is configured to: provide, to the compressor, the first phase, the corrected second phase, and the corrected third phase as corrected input power to the compressor (Figure 1 Component 2 is the motor that goes to the compressor and Component 2 receives the corrected phases and the first phase).

Regarding claim 8, Kobayashi and Hirosawa teach all the limitations of claim 1. Kobayashi further teaches wherein the three-phase component of the vapor compression system includes a cooling unit (Figure 1 Component 6 controls the relays 41 and 42 to be open and closed and thus controls and corrects the phases that are sent to the motor, Component 2; Component 2 is a motor for a compressor which can broadly be seen as a cooling unit).
Kobayashi does not teach wherein the cooling unit comprises at least one three phase impeller. 
Hirosawa teaches a control unit (Figure 1 Component 50 which is further seen in detail in Figure 3A and Figure 6 shows some components found within Component 50) for a vapor compression system for climate control (Figures 1-6), the control unit comprising: an alternating current (AC) power supply outputting an AC input power (Figure 6 Component 101); a rectifier circuit configured for producing direct current (DC) power from the three-phase AC input power (Figure 6 Component 102); wherein the control unit is configured to: receive the AC input power(Figure 6 Component 101 goes into Components 102 and 103); selectively activate a plurality of relays to provide an output to a cooling unit (Figure 6 is a driving circuit within Figure 3A that is labeled as the output circuit; Component 50 controls relays 15 to provide an output), wherein the cooling unit that comprises at least one three phase impeller (Figure 3A Components 61+71 are fan motors which is what an impeller is and receives the output of the output circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Hirosawa. The advantage of this design is that by providing a rectifier and an inverter as taught by Hirosawa, the system becomes a DC inverter air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Claims 1, 2, 4-10, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2008187819 A – Translation Attached) in view of Rockenfeller (US 9228750).
Regarding claim 1, Kobayashi teaches a three-phase electronic control unit (ECU) (Figure 1 Components 4-7) for controlling a vapor compression system for climate control (Figure 1; Translation Paragraph 0001 “The present invention relates to a protection device for a three-phase motor that drives a compressor such as an air conditioner”; Translation Paragraph 0025 outlines how the circuit drives a compressor at the set temperature) the three-phase ECU comprising: an input power interface configured to interface with a three-phase alternating current (AC) power supply (Figure 1 Component 1) to receive a plurality of phases (Figure 1 Components R, S and T) of three-phase AC input power from the AC power supply (Figure 1 Component 1 is the input interface that receives and outputs the three phases from the AC power source; Translation Paragraph 0019); wherein the three-phase ECU is configured to: receive a plurality of phases of the three-phase AC input power (Figure 1 Components 4-7 receives the three phases through Component 4); and selectively activate a plurality of relays (Figure 1 Components 41 and 42) to provide a corrected plurality of phases to a three-phase component of the vapor compression system (Figure 1 Component 6 controls the relays 41 and 42 to be open and closed and thus controls and corrects the phases that are sent to the motor, Component 2), the corrected plurality of phases based at least in part on the received plurality of phases (Figure 1 Component 5 receives the plurality of phases and provides a feedback signal to Component 6 which controls the relays according to the results obtains from Component 5; Translation Paragraphs 0019 and 0024-0028).
Kobayashi does not teach a rectifier circuit configured for producing direct current (DC) power from the three-phase AC input power.
Rockenfeller teaches a control unit (Figure 1 Component 110) for a vapor compression system for climate control (Figure 1 Component 100), the control unit comprising: an alternating current (AC) power supply outputting an AC input power (Figure 1 Component 105); a rectifier circuit configured for producing direct current (DC) power from the AC input power (Figure 1 Component 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Regarding claim 2, Kobayashi and Rockenfeller teach all the limitations of claim 1. Kobayashi does not teach wherein the rectifier circuit is configured to output a DC voltage supply configured at least one of: a 3.3VDC voltage supply, a 6VDC voltage supply, a 12VDC voltage supply, and a 24VDC voltage supply.
Rockenfeller teaches a control unit (Figure 1 Component 110) for a vapor compression system for climate control (Figure 1 Component 100), the control unit comprising: an alternating current (AC) power supply outputting an AC input power (Figure 1 Component 105); a rectifier circuit configured for producing direct current (DC) power from the AC input power (Figure 1 Component 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 
Kobayashi and Rockenfeller in combination do not teach wherein the rectification circuit is configured to output a 3.3VDC voltage supply, a 6VDC voltage supply, a 12VDC voltage supply, and a 24VDC voltage supply. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, Eli f.2d 272, 205 USPQ 215. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Rockenfeller and incorporate having a rectifier that outputs a lower voltage for purpose of providing power to components within the system that require less power thus saving space and power consumption by not having to bring in another voltage source.

Regarding claim 4, Kobayashi and Rockenfeller teach all the limitations of claim 1. Kobayashi further teaches a phase correction circuit, wherein the phase correction circuit comprises the plurality of relays (Figure 1 Component 4).

Regarding claim 5, Kobayashi and Rockenfeller teach all the limitations of claim 1. Kobayashi further teaches wherein the plurality of phases (Figure 1 Component R, S and T) includes a first phase (Figure 1 Component T), a second phase (Figure 1 Component S), and a third phase (Figure 1 Component R), and wherein the plurality of corrected phases includes: the first phase (Figure 1 Component T; Component T is shown to go to the output without going through Components 41 and 42); a corrected second phase corresponding to the second phase (Figure 1 Component S is corrected based on the closure of either relay 41 or 42 thus being corrected); and a corrected third phase corresponding to the third phase (Figure 1 Component R is corrected based on the closure of either relay 41 or 42).

Regarding claim 6, Kobayashi and Rockenfeller teach all the limitations of claim 5. Kobayashi further teaches wherein to provide the corrected plurality of phases to the three-phase component of the vapor compression system, the three-phase ECU is configured to: receive the corrected second phase and the corrected third phase (Figure 1 Component 5 feeds the values to Component 6); and selectively provide, via the plurality of relays, the corrected second phase and the corrected third phase to the three-phase component of the vapor compression system (Figure 1 Component 6 controls the relays to output the corrected phases to Component 2).

Regarding claim 7, Kobayashi and Rockenfeller teach all the limitations of claim 5. Kobayashi further teaches wherein the three-phase component of the vapor compression system includes a compressor (Figure 1 Component 2; Translation Paragraph 0001 “The present invention relates to a protection device for a three-phase motor that drives a compressor such as an air conditioner”), and wherein to provide the corrected plurality of phases to the three-phase component of the vapor compression system, the three-phase ECU is configured to: provide, to the compressor, the first phase, the corrected second phase, and the corrected third phase as corrected input power to the compressor (Figure 1 Component 2 is the motor that goes to the compressor and Component 2 receives the corrected phases and the first phase).

Regarding claim 8, Kobayashi and Rockenfeller teach all the limitations of claim 1. Kobayashi further teaches wherein the three-phase component of the vapor compression system includes a cooling unit (Figure 1 Component 6 controls the relays 41 and 42 to be open and closed and thus controls and corrects the phases that are sent to the motor, Component 2; Component 2 is a motor for a compressor which can broadly be seen as a cooling unit).
Kobayashi does not teach wherein the cooling unit comprises at least one three phase impeller. 
Rockenfeller teaches a control unit (Figure 1 Component 110) for a vapor compression system for climate control (Figure 1 Component 100), the control unit comprising: an alternating current (AC) power supply outputting an AC input power (Figure 1 Component 105); a rectifier circuit configured for producing direct current (DC) power from the AC input power (Figure 1 Component 125); wherein the control unit is configured to provide phase control (Figure 1 Component 170) to a three phase component of the vapor compression system wherein the vapor compression system includes a cooling unit comprising at least one three-phase impeller (Figure 1 Component 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Regarding claim 9, Kobayashi teaches a microcontroller (Figure 1 Component 6; Translation Paragraph 0022 “the control part 6 consists of microcomputers”) of a three-phase electronic control unit (ECU) (Figure 1 Components 4-7), the microcontroller configured to: receive a plurality of phase signals (Figure 1 Component 6 receives the phase signals through Component 5) corresponding to a three-phase AC input power (Figure 1 Component 1 is a three phase AC power source); determine one or more command signals (Figure 1 Component 6 output signals to Components 41 and 42) based at least in part on the plurality of phase signals (Figure 1 Component 6 controls Components 41 and 42 based on the signals received from Component 5; Translation Paragraphs 0024-0028), the one or more command signals configured to selectively activate a plurality of relays of the three-phase ECU (Figure 1 Components 41 and 42); and provide the one or more command signals to a phase correction circuit of the three-phase ECU (Figure 1 Component 4; Translation Paragraphs 0024-0028).
Kobayashi does not teach the controller configured to receive from a rectifier circuit an input direct current (DC) power source wherein the DC power source is produced from an alternating current (AC) input power.
Rockenfeller teaches a controller (Figure 1 Component 150) within a control unit (Figure 1 Component 110), the microcontroller configured to: to receive from a rectifier circuit (Figure 1 Component 125) an input direct current (DC) power source (Figure 1 Component 125 outputs a DC voltage to the power bus which is fed into Component 150) wherein the DC power source is produced from an alternating current (AC) input power (Figure 1 Component 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Regarding claim 10, Kobayashi and Rockenfeller teach all the limitations of claim 9. Kobayashi further teaches wherein the one or more command signals comprise a forward command signal and a reverse command signal (Translation Paragraph 0024 highlights that the signals going to the relays has a positive phase signal and a reverse phase signal), and wherein the microcontroller is configured to: provide the forward command signal to activate a first relay of the plurality of relays (Figure 1 Component 41 is the positive phase relay thus receiving the forward command signal; Translation Paragraph 0024); provide the reverse command signal to activate a second relay of the plurality of relays (Figure 1 Component 42 is the reverse phase relay thus receiving the reverse command signal; Translation Paragraph 0024); and provide the forward command signal and the reverse command signal concurrently to deactivate the first relay and the second relay (Translation Paragraph 0024-0028).

Regarding claim 12, Kobayashi and Rockenfeller teach all the limitations of claim 9. Kobayashi further teaches the microcontroller (Figure 1 Component 6; Translation Paragraph 0022 “the control part 6 consists of microcomputers”).
Kobayashi does not teach wherein the controller is further configured to: receive a plurality of digital current signals from a current sensing circuit of the three-phase ECU; and determine an overcurrent fault has occurred based at least in part on the plurality of digital current signals.
Rockenfeller teaches a controller (Figure 1 Component 150) within a control unit (Figure 1 Component 110), the microcontroller configured to: to receive from a rectifier circuit (Figure 1 Component 125) an input direct current (DC) power source (Figure 1 Component 125 outputs a DC voltage to the power bus which is fed into Component 150) wherein the DC power source is produced from an alternating current (AC) input power (Figure 1 Component 105), wherein the controller is further configured to: receive a plurality of digital current signals from a current sensing circuit of the three-phase ECU; and determine an overcurrent fault has occurred based at least in part on the plurality of digital current signals (Column 5 Lines 44-49 and Lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Regarding claim 13, Kobayashi and Rockenfeller teach all the limitations of claim 9. Kobayashi further teaches the microcontroller (Figure 1 Component 6; Translation Paragraph 0022 “the control part 6 consists of microcomputers”).
Kobayashi does not teach wherein the controller is further configured to: receive an environmental temperature signal indicative of a temperature of one or more components of a three-phase air conditioning system; determine that the environmental temperature signal is above a predetermined threshold; and output a control signal to generate one or more alarms.
Rockenfeller teaches a controller (Figure 1 Component 150) within a control unit (Figure 1 Component 110), the microcontroller configured to: to receive from a rectifier circuit (Figure 1 Component 125) an input direct current (DC) power source (Figure 1 Component 125 outputs a DC voltage to the power bus which is fed into Component 150) wherein the DC power source is produced from an alternating current (AC) input power (Figure 1 Component 105), wherein the controller is further configured to: receive an environmental temperature signal indicative of a temperature of one or more components of a three-phase air conditioning system; determine that the environmental temperature signal is above a predetermined threshold; and output a control signal to generate one or more alarms (Column 5 Lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Regarding claim 14, Kobayashi teaches a method (Figure 1) for controlling one or more three-phase components (Figure 1 Component 2 is a 3 phase compressor motor) for a three-phase air conditioning system (Figure 1; Translation Paragraph 0001 “The present invention relates to a protection device for a three-phase motor that drives a compressor such as an air conditioner”), the method comprising: receiving, via an electronic control unit (ECU) (Figure 1 Components 4-7), a plurality of phases of an alternating current (AC) input power from a three-phase AC power supply (Figure 1 Component 1; Figure 1 Components R, S and T); and selectively activating a plurality of relays of the ECU to provide a corrected plurality of phases for operating the one or more three-phase components (Figure 1 Component 6 controls the relays 41 and 42 to be open and closed and thus controls and corrects the phases that are sent to the motor, Component 2), the corrected plurality of phases being based at least in part on the plurality of phases (Figure 1 Component 5 receives the plurality of phases and provides a feedback signal to Component 6 which controls the relays according to the results obtains from Component 5; Translation Paragraphs 0019 and 0024-0028).
Kobayashi does not teach producing, via the ECU, direct current (DC) output power from the AC input power. 
Rockenfeller teaches method (Figure 1) for controlling one or more three-phase components (Figure 1 Components 165 and 175) for a three-phase air conditioning system (Figure 1), the method comprising: receiving, via an electronic control unit (ECU) (Figure 1 Component 110), an alternating current (AC) input power from an AC power supply (Figure 1 Component 105); producing, via the ECU, direct current (DC) output power from the AC input power (Figure 1 Component 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Regarding claim 15, Kobayashi and Rockenfeller teach all the limitations of claim 14. Kobayashi further teaches receiving a plurality of phase sequence signals (Figure 1 Component 6 output signals to Components 41 and 42); determining a phase order based on a plurality of phase sequence signals (Translation Paragraph 0024-0028); and selectively activating the plurality of relays of the ECU based at least in part on the phase order (Translation Paragraph 0024-0028).

Regarding claim 17, Kobayashi and Rockenfeller teach all the limitations of claim 15. Kobayashi further teaches activating a forward command signal when the phase order is indicative of a first ordering configuration (Figure 1 Component 41 is the positive phase relay thus receiving the forward command signal; Translation Paragraph 0024); and activating a reverse command signal when the phase order is indicative of a second ordering configuration (Figure 1 Component 42 is the reverse phase relay thus receiving the reverse command signal; Translation Paragraph 0024).

Regarding claim 18, Kobayashi and Rockenfeller teach all the limitations of claim 17. Kobayashi further teaches activating the forward command signal and the reverse command signal; and deactivating the plurality of relays based on a concurrent activation of both the forward command signal and the reverse command signal (Translation Paragraph 0024-0028 outlines the activation of each relay and also outlines a startup situation wherein both the relays are concurrently off).

Regarding claim 20, Kobayashi and Rockenfeller teach all the limitations of claim 14. Kobayashi does not teach receiving an environmental temperature signal indicative of a temperature of one or more components of the three-phase air conditioning system; determining that the environmental temperature signal is above a predetermined threshold; and outputting an alarm.
Rockenfeller teaches method (Figure 1) for controlling one or more three-phase components (Figure 1 Components 165 and 175) for a three-phase air conditioning system (Figure 1), the method comprising: receiving, via an electronic control unit (ECU) (Figure 1 Component 110), an alternating current (AC) input power from an AC power supply (Figure 1 Component 105); producing, via the ECU, direct current (DC) output power from the AC input power (Figure 1 Component 125) and receiving an environmental temperature signal indicative of a temperature of one or more components of the three-phase air conditioning system; determining that the environmental temperature signal is above a predetermined threshold; and outputting an alarm (Column 5 Lines 44-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a rectifier circuit within the control unit as taught by Rockenfeller. The advantage of this design is that by providing a rectifier the system becomes a variable frequency driven air conditioning unit meaning that the frequency of the system can be controlled leading to more control over the speed of the compressor and thus achieving a more efficient system. 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2008187819 A – Translation Attached) in view of Rockenfeller (US 9228750) and in further view of Sekine (US 2016/0341776).
Regarding claim 11, Kobayashi and Rockenfeller teach all the limitations of claim 9. Kobayashi does not teach wherein the microcontroller is further configured to: provide a pulse width modulated (PWM) signal to control the plurality of relays.
Sekine teaches that a controller can provide a pulse width modulated signal to control a plurality of relays (Paragraph 0002 “There is a case where a drive element is turned on or off according to PWM drive or frequency drive and thereby a load such as, a solenoid, a relay, a heater, or a motor is driven, for control of a vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a PWM scheme as suggested by Sekine. The advantage of this design is that a PWM scheme allows for better switching efficiency while being able to be utilized in a system with high frequencies. 

Regarding claim 19, Kobayashi and Rockenfeller teach all the limitations of claim 14. Kobayashi does not teach wherein selectively activating the plurality of relays comprises: providing a pulse width modulated (PWM) signal to an activated relay of the plurality of relays.
Sekine teaches that a controller can provide a pulse width modulated signal to control a plurality of relays (Paragraph 0002 “There is a case where a drive element is turned on or off according to PWM drive or frequency drive and thereby a load such as, a solenoid, a relay, a heater, or a motor is driven, for control of a vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kobayashi to incorporate the use of a PWM scheme as suggested by Sekine. The advantage of this design is that a PWM scheme allows for better switching efficiency while being able to be utilized in a system with high frequencies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7-10, 12-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 and 11 of U.S. Patent No. 11083112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11083112 anticipate the claims of the immediate application.
Regarding claim 1, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 2, see claim 8 of U.S. Patent No. 11083112.
Regarding claim 4, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 5, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 7, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 8, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 9, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 10, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 12, see claim 3 of U.S. Patent No. 11083112.
Regarding claim 13, see claim 11 of U.S. Patent No. 11083112.
Regarding claim 14, see claim 1 of U.S. Patent No. 11083112.
Regarding claim 20, see claim 11 of U.S. Patent No. 11083112.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a phase detection circuit configured to: receive the DC voltage supply from the rectifier circuit of the three-phase ECU; produce, from the DC voltage supply, a reference voltage; and compare the reference voltage to at least one phase of the plurality of phases.

Regarding claim 16, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests generating a reference voltage from the DC output power; and comparing the reference voltage to the plurality of phases of the three-phase AC power supply to produce the plurality of phase sequence signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ando (US 2015/0280593) teaches a power supply device wherein a relay is controlled through a PWM signal. 
Iwata (US 2018/0041137) teaches a refrigeration cycle apparatus. 
Matsuda (US 2015/0180327) teaches a phase sequence switching device for a three phase power. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839